Case: 1:20-cr-00115-DCN Doc #: 23 Filed: 06/17/20 1 of 1. PagelD #: 78

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF OHIO
Minutes of Proceedings before DATE: June 17, 2020
DONALD C. NUGENT
United States District Judge CASE NO. 1:20 CR 115

COURT REPORTER: None

PRETRIAL CONFERENCE

UNITED STATES OF AMERICA
-VS-

RUSSELL L. WHISENANT, III

APPEARANCES: _ Plaintiff: Segev Phillips
Defendant: Joseph Morse

   

 

PROCEEDINGS:
NY AW. Warta f Adie Kh A Ailiry | AAA bh ! nul D
: “NO Mp Qf
file om hh rgd WAAAY LNG Y nal, ny py

 

 

k ude cl trustinad
Pru -at bbsfro p82 th ditmnr whellun bf
th Male Chae omel/in whither dns band. is lia fb?

 

 

 

ARAYA Mago yf

Donald C. Nugent
. United States District fb

Length of Proceedings: +0 Maw
